      Case 2:18-cv-02610-DDC-TJJ Document 11 Filed 01/10/19 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS

MID-WEST CONVEYOR COMPANY,                  )
                                            )
                      Plaintiff,            )
                                            )
vs.                                         )      Case No. 18-CV-02610
                                            )
ARCH INSURANCE COMPANY,                     )
                                            )
                      Defendant.            )

                            NOTICE OF WITHDRAWAL

         Defendant ARCH Insurance Company hereby withdraws Christopher C. Confer as

counsel of record for Defendant. Chris Confer is no longer serving as counsel for

Defendants. Craig M. Leff of the law firm Yeretsky & Maher, L.L.C., will continue as

counsel of record on behalf of Defendant with regard to the above-captioned matter.

                                            Respectfully submitted,

                                            YERETSKY & MAHER, L.L.C.


                                            By:     /s/Christopher C. Confer
                                                 Craig M. Leff            KS#16251
                                                 Christopher C. Confer KS#21419
                                            Southcreek Office Park
                                            7200 West 132nd Street, Suite 330
                                            Overland Park, Kansas 66213
                                            Telephone: (913) 897-5813
                                            Facsimile: (913) 897-6468
                                            cleff@ymllc.com
                                            cconfer@ymllc.com
                                            ATTORNEYS FOR DEFENDANT




                                           1
   Case 2:18-cv-02610-DDC-TJJ Document 11 Filed 01/10/19 Page 2 of 2




                            CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of the above and foregoing was served
on January 10, 2019 by filing same using the Court’s electronic filing system which
provided notice to all parties of record, and the same was also e-mailed to the following:

Mr. Brian W. Fields
Ms. Kimberly K. Winter
Lathrop Gage LLP
2345 Grand Boulevard, Suite 2200
Kansas City, MO 64108-2618
Attorneys for Plaintiff




                                                           /s/Christopher C. Confer
                                                    Christopher C. Confer




                                            2
